NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 12 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROMULO VENTURA-ALCANTARA,                       No.    17-71464

                Petitioner,                     Agency No. A072-996-145

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 9, 2019**
                                 Seattle, Washington

Before: WATFORD and MILLER, Circuit Judges, and ROTHSTEIN,*** District
Judge.

      Romulo Ventura-Alcantara, a native and citizen of Mexico, petitions for

review of an order of the Board of Immigration Appeals dismissing his appeal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Barbara Jacobs Rothstein, United States District Judge
for the Western District of Washington, sitting by designation.
from an order of deportation. We have jurisdiction under 8 U.S.C. § 1252(b)(6),

and we deny the petition.

      Deportation proceedings against Ventura-Alcantara began in January 1996.

When Ventura-Alcantara failed to appear at a hearing in April 1996, he was

ordered deported to Guatemala. Nearly 20 years later, he filed a motion to reopen,

alleging that he was a citizen of Mexico, that conditions had changed there since

the entry of his initial deportation order, and that he was eligible for asylum. The

Board determined that the motion was untimely and remanded the case to the

Immigration Judge for the limited purpose of determining Ventura-Alcantara’s

citizenship. On remand, Ventura-Alcantara submitted an amended asylum

application. The Immigration Judge ordered Ventura-Alcantara removed to Mexico

and declined to consider the amended application. The Board dismissed Ventura-

Alcantara’s appeal from that order, concluding that his motion to reopen was

untimely because he “did not present a viable claim for asylum, as he did not

articulate either the source or the basis of his fear, nor did he present evidence of

changed conditions since his hearing as required to excuse his late filing.”

      We review the Board’s denial of a motion to reopen for abuse of discretion.

Agonafer v. Sessions, 859 F.3d 1198, 1203 (9th Cir. 2017). The Board did not

abuse its discretion when it determined that Ventura-Alcantara’s amended asylum

application remained untimely. Ventura-Alcantara filed the motion to reopen well


                                           2
after the expiration of the 90-day statutory limit. 8 U.S.C. § 1229a(c)(7)(C)(i). He

asked the Board to excuse his delayed filing based on changed country conditions.

Id. § 1229a(c)(7)(C)(ii). The “‘critical question’” for that exception is “‘whether

circumstances have changed sufficiently’ in the country since the prior hearing so

that the petitioner now has a legitimate claim for asylum.” Salim v. Lynch, 831
F.3d 1133, 1137 (9th Cir. 2016) (citation omitted).

      Here, Ventura-Alcantara does not have a legitimate claim for asylum.

Ventura-Alcantara stated that he fears returning to Mexico “because of the

violence and danger that small business owners such as myself would experience”

and “because of the rampant crime throughout the country.” Even accepting that as

true—and assuming a change of conditions since the initial deportation order—his

generalized fear of crime “bears no nexus to a protected ground” and is not a basis

for asylum. Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010); see also

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (per curiam). To

the extent Ventura-Alcantara claims that he fears becoming a victim of violence

because of his membership in a particular social group, the Board’s rejection of

that claim was supported by substantial evidence.

      While Ventura-Alcantara briefly mentions claims for withholding of

removal and relief under the Convention Against Torture in his opening brief, he

does not develop any independent argument in support of those claims, and he has


                                          3
thereby forfeited them. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.

1996); see also Fed. R. App. P. 28(a)(8)(A).

      Ventura-Alcantara also asserts that the Board violated his due process rights

by failing to review facts in the record when it remanded the case to the

Immigration Judge, who in turn failed to set an individual hearing on his asylum

application. Those arguments are derivative of his flawed merits arguments. Even

if the agency’s procedures were somehow deficient, Ventura-Alcantara has not

shown how additional process would have made any difference to the outcome.

See Gutierrez v. Holder, 662 F.3d 1083, 1091 (9th Cir. 2011).

      PETITION DENIED.




                                         4